Exhibit 10.1

 

RECORDING REQUESTED BY

and When Recorded Mail To:

 

Successor Agency to the San Francisco

Redevelopment Agency

One South Van Ness Avenue, 5th Floor

San Francisco, California 94103

Attn: Development Services Manager

 

This document is exempt from payment of a recording fee pursuant to California
Government Code Sections 27383 and 27388.1.

 

       

Recorder’s Stamp

THIRD AMENDMENT TO DISPOSITION AND DEVELOPMENT AGREEMENT

(Candlestick Point and Phase 2 of the Hunters Point Shipyard)

This THIRD AMENDMENT TO DISPOSITION AND DEVELOPMENT AGREEMENT (CANDLESTICK POINT
AND PHASE 2 OF THE HUNTERS POINT SHIPYARD) (this “Third Amendment”), dated as of
August 10, 2018 (the “Third Amendment Effective Date”), is entered into by and
between the SUCCESSOR AGENCY TO THE REDEVELOPMENT AGENCY OF THE CITY AND COUNTY
OF SAN FRANCISCO, a public body organized and existing under the laws of the
State of California (the “Agency”), and CP DEVELOPMENT CO., LLC, a Delaware
limited liability company (“Developer”), with reference to the following facts
and circumstances:

RECITALS

A.        The Agency and Developer are party to that certain Disposition and
Development Agreement (Candlestick Point and Phase 2 of the Hunters Point
Shipyard), dated as of June 3, 2010 and recorded in the Official Records of the
City and County of San Francisco (the “Official Records”) on November 18, 2010
as Document No. 2010-J083660-00 at Reel K273, Image 427 (the “Original DDA”), as
amended by that certain First Amendment to Disposition and Development Agreement
(Candlestick Point and Phase 2 of the Hunters Point Shipyard), dated as of
December 20, 2012 and recorded in the Official Records on February 11, 2013 as
Document No. 2013-J601487 at Reel K831, Image 0490 (“First Amendment”), and as
further amended by that certain Second Amendment to Disposition and Development
Agreement (Candlestick Point and Phase 2 of the Hunters Point Shipyard), dated
as of December 1, 2014 and recorded in the Official Records on December 5, 2014
as Document No. 2014-J984039 (“Second Amendment”) (collectively, the “DDA”). All
capitalized terms used but not defined herein shall have the meanings given to
them in the DDA.

B.        The DDA is an Enforceable Obligation under California Health and
Safety Code section 34171(d)(E) and was in existence prior to June 28, 2011. The
Oversight Board has

 

1



--------------------------------------------------------------------------------

recognized and approved the DDA as an Enforceable Obligation, and has approved
recognized obligation payment schedules that include various obligations and
commitments relating to the DDA. By letter dated December 14, 2012, the
California Department of Finance (“DOF”) made a final and conclusive
determination with respect to the DDA as an Enforceable Obligation in accordance
with California Health and Safety Code section 34177.5(i).

C.        The DDA contemplates two development alternatives for the Project
Site, primarily distinguished by the presence or absence of a football stadium
within the Shipyard Site. The 49ers elected to construct a new football stadium
outside of the Project Site and in 2014 terminated the 49ers Lease. Accordingly,
the Parties are proceeding with development of the Non-Stadium Alternative under
the DDA, which the Parties revise herein to include additional retail, hotel,
research and development and office space and a slight reduction in residential
uses, all on the Shipyard Site, and to add residential uses on the Candlestick
Site, all as further described in sections 1.2.2 and 1.2.5(b) of the DDA as
amended hereby (the “Updated Program”). The Parties have determined that the
Updated Program best responds to market demands, maximizes economic development
and employment generation within the Project Site and surrounding community, and
advances the objectives of the Redevelopment Plans.

D.        On June 3, 2010, the Planning Commission and the Agency certified the
Environmental Impact Report for Candlestick Point – Hunters Point Shipyard Phase
II (the “Original Project EIR”), and on July 13, 2010, the Board of Supervisors
affirmed the Planning Commission’s certification of the Original Project EIR by
Motion No. 10-0110 in compliance with CEQA. The project analyzed in the Original
Project EIR included space for a professional football stadium for the 49ers
along with a mix of residential and commercial uses and several Project Variants
(as defined in the Original Project EIR), including a Project Variant that
assumed the new 49ers stadium was not constructed on the Shipyard Site and that
up to 5,000,000 gross square feet of research and development and office space
was instead constructed at the Shipyard Site (the “R&D Variant”). In approving
the Project, the Board adopted Resolution No. 347-10 concerning findings
required by CEQA, including a statement of overriding considerations and a
mitigation monitoring and reporting program, and approved the Project and
various Project Variants, including the R&D Variant.

E.        On or about April 17, 2018, the Agency Commission adopted Addendum
No. 5 to the Project EIR, which determined that the Updated Program will not
result in new significant environmental effects or a substantial increase in the
severity of significant effects previously identified in the Project EIR that
would alter the conclusions of the Project EIR.

F.        Also on or about April 17, 2018, the Agency Commission approved this
Third Amendment, subject to approval by the Oversight Board and the California
Department of Finance (the “DOF”). On or about May 24, 2018, the Oversight Board
approved this Third Amendment and determined that it is in the best interests of
the taxing entities. On or about July 9, 2018, the DOF approved the Oversight
Board’s action approving this Third Amendment. On or about June 28, 2018, the
City approved an amendment to the Below-Market Rate Housing Plan. On or about
July 16, 2018, the City approved amendments to the Shipyard Redevelopment Plan
and the BVHP Redevelopment Plan and, pursuant to section 11.2(c) of the
Interagency Cooperation Agreement, amendments to the Transportation Plan, Parks
and Open Space Plan, Shipyard Design for Development, and Infrastructure Plan
were deemed approved by the Board of Supervisors.

 

2



--------------------------------------------------------------------------------

G.        The HPS Phase 1 DDA contemplates development of 1,600 residential
units, 80,000 gross square feet of commercial space, and associated parks, open
spaces, and community benefits in HPS Phase 1. The Agency intends to construct
218 residential units in HPS Phase 1. HPS Developer has informed the Agency that
of the 1,600 residential units and 80,000 gross square feet of commercial uses
contemplated under the HPS Phase 1 DDA, HPS Developer intends for up to 1,210
residential units and up to 9,000 gross square feet of commercial space to be
constructed by Vertical Developers under and as defined in the HPS Phase 1 DDA.
Accordingly, to maximize the potential for market rate and affordable housing
and economic and workforce development within the Shipyard Redevelopment Plan
Area, the Parties have included within the Updated Program the remaining 172
residential units (including 18 affordable units as described below) and 71,000
gross square feet of commercial uses originally planned for HPS Phase 1.
Contemporaneously herewith the Agency and HPS Developer are amending the HPS
Phase 1 DDA to make conforming amendments thereto with respect to the foregoing
and related matters.

H.        The Parties desire to reduce the number of Major Phases at both the
Shipyard Site and the Candlestick Site from four (4) Major Phases to three
(3) Major Phases, to reduce the number of Sub-Phases at the Shipyard Site from
seventeen (17) Sub-Phases to six (6) Sub-Phases and to reduce the number of
Sub-Phases at the Candlestick Site from eighteen (18) Sub-Phases to seventeen
(17) Sub-Phases. The updated Major Phases and Sub-Phases have been configured to
provide for the timely and proportional delivery of public benefits, including
parks and open space, affordable housing, and other community benefits.

I.        By this Third Amendment, the Parties intend that the primary Vertical
Improvements constituting the Project are those identified in section 1.2.2 of
the DDA as more particularly described in the Development Plan, each as amended
hereby, and that Developer shall have the right to develop the Project as so
amended, in accordance with the terms of the DDA.

J.        The DDA requires that the Agency convey to Developer all real property
it owns (or acquires as contemplated therein) within each Sub-Phase upon the
Agency’s Approval of Developer’s Application for that Sub-Phase, with the
exception of Public Property (as defined in the DDA). The Building 813 Site
(defined herein) was intended to be rehabilitated, jointly with the City, for
use as a center for business incubation. Neither the Agency nor the City intend
to pursue this use for Building 813, which would entail substantial public
investment for the rehabilitation and conversion of the building, funding for
which is not available. Accordingly, this Third Amendment clarifies that the
Building 813 Site will be conveyed to Developer for development of the Project.
Like all other property in the Shipyard Site to be conveyed to Developer,
conveyance of the Building 813 Site would not impact the taxing entities, and
its reuse in accordance with the Shipyard Redevelopment Plan would increase the
amount of revenues to the taxing entities by rehabilitating an otherwise
chronically dilapidated building without public expenditure. Furthermore, in
place of the Agency’s foregone business incubation center, Developer will
provide 75,000 gross square feet of Maker Space (defined herein) within the
Shipyard Site, will improve to Warm Shell-condition (defined herein) and make
available

 

3



--------------------------------------------------------------------------------

Community Facilities Space within the Project, and will market the availability
of both Maker Space and Community Facilities Space to local residents and
businesses, all as more particularly described herein.

K.        This Third Amendment benefits the taxing entities because it will
increase the amount of revenues to the taxing entities by enhancing and
promoting the development of the Project, facilitate the revitalization of the
community, encourage further investment in the area, and generate employment
opportunities throughout the Project area.

L.        By this Third Amendment, the Parties desire to amend the DDA to
reflect the foregoing, in accordance with the terms set forth herein.

AGREEMENT

ACCORDINGLY, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Agency and Developer agree as follows:

 

1.

Non-Stadium Alternative. For the avoidance of doubt, the Parties acknowledge and
agree that the Stadium Termination Event as described in section 5.3 of the DDA
has occurred, provisions related to the Stadium Alternative in the DDA are no
longer operative and the Parties are proceeding with development of the
Non-Stadium Alternative under the DDA (as amended hereby), subject to the terms
thereof. Section 1.2.2 of the DDA is hereby deleted and replaced with the
following:

 

  1.2.2

        if the Stadium Termination Event occurs (the “Non-Stadium Alternative”):

(a)        337.7 acres of public park and open space improvements and 8.1 acres
of privately owned, publicly accessible open spaces;

(b)        10,672 new homes, comprised of the 10,500 Units included in this DDA
on the Effective Date and the 172 Additional Units. Of the 10,672 Units, (a) up
to 3,454 Units will be located on the Shipyard Site and up to 7,218 Units will
be located on the Candlestick Site, approximately thirty-one and eighty-six
hundredths percent (31.86%) of which Units shall be Below-Market Rate Units
(including the Agency Affordable Units to be developed by the Agency on the
Shipyard Site and the Candlestick Site), all as provided in the Below-Market
Rate Housing Plan;

(c)        635,000 gross square feet of regional retail on the Candlestick Site;

(d)        125,000 gross square feet of neighborhood retail space on the
Candlestick Site;

(e)        Up to 401,000 gross square feet of retail on the Shipyard Site, which
includes up to 226,000 gross square feet of neighborhood retail, 75,000 gross
square feet of Maker Space (consistent with section 3.4(c) of the Community
Benefits Plan) and up to 100,000 gross square feet of either regional or
neighborhood retail;

 

4



--------------------------------------------------------------------------------

(f)        50,000 gross square feet of community use on the Shipyard Site;

(g)        50,000 gross square feet of community use on the Candlestick Site;

(h)        255,000 gross square feet of artist space on the Shipyard Site;

(i)        4,265,000 gross square feet of research and development and office
uses on the Shipyard Site;

(j)        150,000 gross square feet of office uses on the Candlestick Site;

(k)        120,000 gross square feet of hotel use on the Shipyard Site;

(l)        150,000 gross square feet of hotel use on the Candlestick Site;

(m)        410,000 gross square feet of institutional use on the Shipyard Site;

(n)        a 300 slip marina and water taxi facilities on the Shipyard Site;

(o)        a 10,000 seat (75,000 gross square feet) film arts/performance/event
space on the Candlestick Site; and

(p)        parking accessory to the foregoing.

 

2.

Conversion & Transfer. Section 1.2.5 is hereby added to the DDA as follows:

1.2.5        Conversion and Transfer.

(a) Adjustment and Transfer of Uses within the Project Site. If the Agency
Commission Approves Developer’s request to either (a) adjust land uses within
the Project, or (b) transfer research and development and office use from the
Shipyard Site to the Candlestick Site, each as allowed under the Redevelopment
Plans, the square footages specified in Section 1.2.2 shall automatically
incorporate such changes, without necessity of amendment.

(b) Addition of Residential Uses from HPS Phase 1. 172 of the 10,672 Units
described in Section 1.2.2 were initially planned for HPS Phase 1 (the
“Additional Units”). Vertical Developers shall have the right to develop the
Additional Units on the Project Site, provided that ten and one-half percent
(10.5%) of the Additional Units (i.e., eighteen (18) Units in the event all 172
Units are constructed) shall be Affordable with an AMI Percentage equal to
eighty percent (80%) (the “Additional Inclusionary Units”), all as provided in
the Below-Market Rate Housing Plan.

(c) Commercial Reassignment Notice. Up to 11,000 gross square feet of the 71,000
gross square feet of commercial uses originally planned for HPS Phase 1 and
included in the Non-Stadium Alternative may be reassigned to HPS Developer for
use in HPS Phase 1 without amendment to this DDA (and thus removed from the
Non-Stadium Alternative and the applicable square footages provided in
Section 1.2.2) by notice from Developer and HPS Developer to the Agency.

 

5



--------------------------------------------------------------------------------

3.

Proportionality for POPOS. Section 1.5 of the DDA is hereby deleted and replaced
with the following:

1.5 Proportionality. Because the Project will be built over a long time period,
the Parties have carefully structured the amount and timing of public and
community benefits to coincide with the amount and timing of the development of
Market-Rate Units and other commercial opportunities. The public and community
benefits have been described and apportioned as set forth in (i) the Phasing
Plan, with respect to the Associated Public Benefits for each Major Phase and
Sub-Phase, (ii) the Community Benefits Plan, with respect to funding the
contributions and other public and community benefits described therein,
(iii) the Below-Market Rate Housing Plan, with respect to the delivery of Alice
Griffith Replacement Projects, the Agency Lots, and the production of
Inclusionary Units and Workforce Units, and (iv) the Parks and Open Space Plan
and the Infrastructure Plan, with respect to the Completion of parks and open
space and POPOS. If Developer or a Vertical Developer requests changes to the
amount or timing of public and community benefits as set forth above in any
Application, then such changes shall be subject to the Approval of the Agency
Director, provided the Agency Director shall refer any material changes to the
amount or timing of public and community benefits to the Agency Commission for
its review and Approval as set forth in the DRDAP.

 

4.

Initial Major and Sub-Phases. Sections 3.4.1(a) and (b) of the DDA are hereby
deleted and replaced with the following:

(a) Initial Major Phase. Developer shall submit the first Complete Major Phase
Application for the Initial Major Phase on or before the applicable Outside
Date. The “Initial Major Phase” is Major Phase 1, which consists of the Initial
Sub-Phases. Notwithstanding anything to the contrary set forth in the Phasing
Plan attached hereto as of the Reference Date, the Parties agree that
Developer’s obligations regarding the Stadium Major Phase and Stadium Sub-Phases
are dependent upon certain events or actions outside of Developer’s control and
therefore Developer can omit the real property covering the Stadium Major Phase
in its Initial Major Phase Application. Furthermore, the timing of Developer’s
obligations for submission of the Major Phase Application for the Stadium Major
Phase and the Sub-Phase Applications for the Stadium Sub-Phases shall be
governed by Article 5.

(b) Initial Sub-Phases. The “Initial Sub-Phases” are Sub-Phases CP-01, CP-02,
CP-03, CP-04, and CP-05 (which include all real property necessary to Complete
the Infrastructure for the Alice Griffith Replacement Projects). Developer shall
submit Sub-Phase Applications for the Initial Sub-Phases on or before the
applicable Outside Dates. If Developer submits a Sub-Phase Application covering
additional portions of the Initial Major Phase at the same time that it submits
the Sub-Phase Application for the Initial Sub-Phases, the Agency agrees that it
will review and consider the two (2) Applications at the same time.

 

5.

Mid-Block Breaks and POPOS. Sections 7.10 and 7.11 are hereby added to the DDA
as follows:

7.10        Mid-Block Breaks. Mid-block breaks are privately owned pedestrian
and/or vehicular rights of way that are required to be accessible by the public,
as further identified

 

6



--------------------------------------------------------------------------------

and discussed in the applicable Design for Development. Developer shall be
solely responsible for the design and construction of the mid-block breaks,
which responsibility (or any portion thereof) may be assigned to a Vertical
Developer pursuant to any applicable Assignment and Assumption Agreement. The
obligation to operate, repair, reconstruct and maintain each mid-block break
shall be the responsibility of the fee title owner thereof, shall run with the
land and, unless otherwise Approved by the Agency Director, Developer or
Vertical Developer shall convey each mid-block break to a master association or
other Person with the authority to levy fees or otherwise generate sufficient
revenue to perform such obligations (“Management Entity”) no later than the
issuance of a temporary certificate of occupancy with respect to the last
Vertical Improvement within the Sub-Phase that includes such mid-block break.
Upon any such conveyance, Developer and Vertical Developer shall be
automatically released from such responsibilities to the extent of such
conveyance.

7.11        Privately Owned Public Open Space. Privately owned public open space
(“POPOS”) means the space identified as the Green Room in the Parks and Open
Space Plan as of the Third Amendment Effective Date (the “Green Room”) and any
other spaces identified as POPOS by Developer in a Major Phase Application or
Sub-Phase Application and Approved by the Agency. Developer is solely
responsible for the design and construction of POPOS, which responsibility (or
any portion thereof) may be assigned to a Vertical Developer pursuant to any
applicable Assignment and Assumption Agreement. The obligation to operate,
repair, reconstruct and maintain POPOS shall be the responsibility of the fee
title owner thereof, shall run with the land and, unless otherwise Approved by
the Agency Director, Developer or Vertical Developer shall convey each POPOS to
a Management Entity no later than the issuance of a temporary certificate of
occupancy with respect to the last Vertical Improvement within the Sub-Phase
that includes such POPOS. Upon any such conveyance, Developer and Vertical
Developer shall be automatically released from such responsibilities to the
extent of such conveyance.

POPOS shall be identified by Developer or Vertical Developer, as applicable, in
a Sub-Phase Application, Vertical Application, or such other request as
Developer or Vertical Developer may make from time to time, in all cases as
Approved by the Agency. POPOS shall be Completed in accordance with the Schedule
of Performance and shall not be considered Complete for purposes of complying
with the Schedule of Performance until execution and recordation of instruments
Approved by the Agency providing for reasonable public access to the POPOS
(subject to Developer’s and its assignees’ rights to reasonably restrict access,
including to allow for private programming and events) and operation, repair,
reconstruction and maintenance responsibilities described above for the life of
such POPOS.

Developer or Vertical Developer shall Complete, or cause to be Completed, all
POPOS (i) in accordance with this DDA (including the Schedule of Performance),
and (ii) in a good and workperson-like manner, without material defects, in
accordance with the Construction Documents and all applicable Authorizations. If
following a Sub-Phase Approval that includes a POPOS, Developer or Vertical
Developer (a) fails to Commence or Complete such POPOS in accordance with the
Schedule of Performance or (b) except during the period of any delay permitted
under Article 24 or Article 27, abandons its work on such POPOS without the
Approval of the Agency Director for more than forty-five (45) consecutive days

 

7



--------------------------------------------------------------------------------

or a total of ninety (90) days, and such failure or abandonment continues for a
period of thirty (30) days following Developer’s or Vertical Developer’s receipt
of notice thereof from the Agency, then unless and until such breach is
materially cured or Developer or Vertical Developer has made material progress
to satisfy such requirement to the reasonable satisfaction of the Agency, the
Agency Director may elect, in his or her sole discretion, not to Approve any
Assignment and Assumption Agreement with respect to Developer’s or Vertical
Developer’s Transfer of a Lot in the Sub-Phase in which such POPOS is located.

 

6.

Preservation Guidelines. Section 8.2(e) is hereby added to the DDA as follows:

(e) Preservation Guidelines. Any rehabilitation of Dry Dock 4 shall comply with
the Preservation Guidelines attached to this DDA as Exhibit GG (as such
Preservation Guidelines may be revised from time to time).

 

7.

Deed Restrictions. Section 11.6 of the DDA is hereby deleted and replaced with
the following:

11.6        Deed Restrictions for Non-Stadium Alternative. The Parties
anticipate that the environmental remedies selected by the Navy in Final Records
of Decision for certain real property in the Shipyard Site will require the
imposition of land use and activity restrictions on such property. Such land use
restrictions will be contained in quitclaim deeds from the Navy for such
property or in other enforceable restrictions imposed on such property. The
Parties acknowledge and agree that the Non-Stadium Alternative described in this
DDA is (i) the basis for Developer’s financial expectations for development of
the Project Site and (ii) preferred by Developer, the Agency and the City over
other non-stadium alternatives analyzed in the Project EIR. However, in order to
develop the residential component of the Non-Stadium Alternative on the Shipyard
Site, the approval of the Navy and environmental regulatory agencies will be
required. Developer may seek such necessary third-party approvals or
modifications to restrictions to permit the residential component of the
Non-Stadium Alternative, and the Agency shall reasonably cooperate with
Developer in such actions. If, despite such efforts, Developer has not obtained
all such necessary third-party approvals or modifications by the Outside Date
for submittal of a Sub-Phase Application for any Sub-Phase in the Non-Stadium
Alternative, then such Outside Date shall be automatically extended by one
(1) year. Developer shall thereafter submit a Sub-Phase Application for such
Sub-Phase that is consistent with the applicable third-party approvals, land use
restrictions and modifications thereto that Developer obtains, if any. Following
the Sub-Phase Approval thereof, if any, the Parties shall make adjustments to
this DDA (including the Development Plan and other Exhibits) and use their
respective commercially reasonable efforts to make adjustments to the
Redevelopment Documents, in each case to the extent necessary to enable
development consistent with such Sub-Phase Approval.

 

8.

Agency Costs.

(a) Agency Costs. Section 19.2 of the DDA is hereby deleted and replaced with
the following (and, for the avoidance of doubt, such deletion and replacement
shall be effective only upon the Third Amendment Effective Date, with section
19.2 of the DDA as in effect

 

8



--------------------------------------------------------------------------------

prior to the Third Amendment Effective Date controlling with respect to the
period prior to the Third Amendment Effective Date):

19.2 Definition. “Agency Costs” means the reasonable costs and expenses actually
incurred and paid by the Agency in performing its obligations under this DDA
and, to the extent required under the CCRL, as amended by the Redevelopment
Dissolution Law, Cal. Health & Safety Code §§ 34170 et seq., the Redevelopment
Plans, in each case to the extent that those obligations relate to the Project
Site, including (and limited to) (i) the hourly costs of Agency employees who
perform such obligations, determined by the salary of such employees determined
on an hourly basis plus an amount not to exceed (A) with respect to the period
commencing on the Third Amendment Effective Date and ending on the date that is
one (1) year thereafter (the “First Anniversary”), one hundred percent (100%) of
such salary, (B) with respect to the period commencing on the day after the
First Anniversary and ending on the date that is one (1) year thereafter (the
“Second Anniversary”), one hundred fifty percent (150%) of such salary or
(C) with respect to the period after the Second Anniversary, one hundred
eighty-five percent (185%) of such salary, in any case for general overhead,
benefits and administration multiplied by the number of actual hours (billed in
not more than quarter hour increments) worked by such employees in performing
such obligations, (ii) fees of third-party professionals engaged by the Agency
to perform such obligations, (iii) costs incurred and paid by the Agency (a) to
City Agencies under the Interagency Cooperation Agreement (excluding costs
incurred for any City permit application or processing fees paid directly by
Developer or Vertical Developers to the City and any indemnification costs
incurred by the Agency under section 10.5 of the Interagency Cooperation
Agreement that are not Approved by Developer in its sole discretion), (b) to the
Planning Department under the Planning Cooperation Agreement (excluding any
costs incurred for any City permit application or processing fees paid directly
by Developer or Vertical Developers to the City) and (c) under any Land
Acquisition Agreement, to the extent Approved by Developer, (iv) costs of the
City Attorneys’ Office, at the lowest rates regularly charged by the City
Attorneys’ Office to similarly situated third-party developers (which shall in
no event exceed comparable rates charged by private law firms in the City with
approximately the same number of attorneys as employed by the City Attorneys’
Office), including the costs of defending any suits or actions in defense of
this DDA and the Project EIR relied upon by the Agency in approving this DDA
(for the avoidance of doubt, including as amended from time to time), and
(v) costs specifically identified as Agency Costs under this DDA (but subject to
this Article 19). Agency Costs do not include (1) general and administrative
costs or overhead of the Agency except as permitted in clause (i) above, (2)
costs incurred before the Reference Date that have been reimbursed or paid by
Developer or other Persons, (3) fees or costs incurred in connection with an
amendment of the Redevelopment Requirements for which there has been no
Developer’s Consent, (4) dispute resolution costs for disputes between the
Agency and Developer, which shall be awarded by the arbitrator or court, as
applicable, (5) costs recovered by the Agency from permits, fees or other
third-party payments, (6) costs associated with the Agency’s or the City’s
improvement of Public Property and (7) Mandated Payments.

(b) Agency Annual Fee. Section 19.8 of the DDA is hereby deleted.

 

9



--------------------------------------------------------------------------------

9.

Building 813. Section 6.4 is hereby added to the DDA as follows:

6.4 Building 813 Site. That certain real property depicted in Exhibit HH
(together with all improvements located thereon, the “Building 813 Site”) shall
be conveyed to Developer pursuant to Section 3.4.2 promptly following the grant
of the first Sub-Phase Approval that includes the Building 813 Site.

 

10.

Preservation Alternative. Section 18.2 of the DDA is hereby deleted and replaced
with the following:

18.2        Preservation Alternative. The Parties acknowledge and agree that
(i) it is not economically feasible to preserve the Historic Structures under
the Stadium Alternative, (ii) the feasibility of preserving the Historic
Structures under the Non-Stadium Alternative is currently uncertain and
(iii) development of the real property containing the Historic Structures is not
anticipated for some time. Under the Non-Stadium Alternative (i.e., if a Stadium
Termination Event occurs), Developer shall notify the Agency not later than one
hundred twenty (120) days before Developer submits a Sub-Phase Application for
Sub-Phase HP-05 if Developer believes that preservation of one or more of such
Historic Structures is not economically feasible. Following such notification,
Developer and the Agency staff shall meet and confer for a period of not less
than ninety (90) days (and such additional time as may be mutually agreed upon),
and the Agency shall perform such analysis as may be necessary in order to
determine the feasibility of preserving the Historic Structures in accordance
with applicable standards under CEQA. Developer agrees to provide such
additional information as may be reasonably requested by the Agency to perform
this analysis. All of the Agency’s costs in performing the additional analysis
shall be Agency Costs. Any final determination of the feasibility of preserving
some or all of the Historic Structures under the Non-Stadium Alternative shall
be made by the Agency Commission in its sole discretion as and to the extent
required by law. If the Agency Commission so determines that it is not feasible
to preserve one or more of the Historic Structures following such analysis, then
it will adopt findings in support of this determination as required by CEQA
before the Agency’s consideration of the Sub-Phase Application for a Sub-Phase
that includes any Historic Structure. Developer’s Sub-Phase Application for a
Sub-Phase that includes any Historic Structure shall reflect the preservation or
elimination of the Historic Structures as set forth in any CEQA findings made by
the Agency Commission; provided, that if no additional CEQA findings are made or
the CEQA findings support the preservation of one or more of the Historic
Structures, then Developer’s obligations with respect to the retained Historic
Structures shall be limited to the Completion of the Infrastructure to support
the potential reuse of such Historic Structures by a Vertical Developer or
others and Developer shall not be obligated to rehabilitate or cause the
construction of improvements to such Historic Structures required for their
reuse. The period of any meet and confer and feasibility analysis by the Agency,
beyond the ninety (90) days set forth above, shall be considered Administrative
Delay. Notwithstanding anything to the contrary in this DDA, in no event shall
Developer have the right to remove the Historic Structures, or take development
actions premised on the removal of the Historic Structures, under the Stadium
Alternative before the Stadium Condition Cutoff Date, or if the Stadium
Condition is satisfied, before the Final Stadium Agreement Cutoff Date.

 

10



--------------------------------------------------------------------------------

11.

Payment In Lieu of Taxes. Section 4.1.1 is hereby added to the DDA as follows:

4.1.1        Payment in Lieu of Taxes for Tax Exempt Entities. Developer shall
not Transfer a Lot that, pursuant to its Assignment and Assumption Agreement,
includes non-residential uses identified in Section 1.2.2, to any Person, or
lease or otherwise grant any occupancy rights for space in Improvements owned by
Developer to any Person for any use, that is exempt from ad valorem real
property taxes without first (i) obtaining from such Person a binding
contractual commitment (each, a “PILOT Agreement”), in a form Approved by and
for the benefit of the Agency, obligating such Person to make a payment in lieu
of taxes equal to the full amount of (x) the ad valorem real property taxes to
the extent benefitting the Agency and the City, and (y) Project Special Taxes,
in any case that would have been assessed against the Lot or Improvements
notwithstanding such ownership, use or occupancy by such Person; (ii) itself
entering into a binding PILOT Agreement, in form Approved by and for the benefit
of the Agency, requiring Developer to make a payment in lieu of taxes equal to
the full amount of (x) the ad valorem real property taxes to the extent
benefitting the Agency and the City and (y) Project Special Taxes that would
have been assessed against the Lot or Improvements notwithstanding such
ownership, use or occupancy by such Person; or (iii) obtaining Approval of the
Agency in its sole discretion of such Transfer, lease or occupancy
notwithstanding the lack of a PILOT Agreement. Any such payments shall be used
by the Agency consistent with the Financing Plan. No PILOT Agreement shall be
required with respect to any Unit, childcare facility or the conveyance of
property to a utility, Management Entity, owners association or similar Person.
In addition, no PILOT Agreement shall be required with respect to an aggregate
of up to one hundred thousand (100,000) square feet of space in the Project
designated by Developer. The form of any PILOT Agreement shall be Approved by
Developer and the Agency. The Agency shall meet and confer with Developer or any
Vertical Developer of any such Lot or Improvements upon request for purposes of
considering whether a PILOT Agreement is in the best interests of the Project.
The obligations of this Section 4.1.1 (and any Assignment and Assumption
Agreement with respect thereto and any PILOT Agreement) shall automatically
terminate upon the first to occur of: (a) the expiration of the Shipyard
Redevelopment Plan (with respect to real property within the Shipyard Site) or
of the BVHP Redevelopment Plan (with respect to real property within the
Candlestick Site); and (b) the date that all Tax Allocation Debt is repaid in
full or defeased. Each Assignment and Assumption Agreement entered into with a
Vertical Developer following the Third Amendment Effective Date shall include a
provision consistent herewith applicable to the Lot subject thereto requiring
compliance herewith by the applicable Vertical Developer.

 

12.

Final Public Improvements. Section 26.7 of the DDA is hereby deleted and
replaced with the following:

26.7        Agency Election to Develop Final Public Improvements in Major Phase
3. The Parks and Open Space Plan, the Infrastructure Plan, the Schedule of
Performance and the Phasing Plan for Major Phase 3 provide for the design and
improvement of Wedge Park 2b, The Last Rubble, Wind Meadow, CP Neighborhood
Park, Wedge Park 3, Bayview Gardens, Grasslands South 1, Grasslands South 2,
Heritage Park, Palou Ave, Waterfront Promenade North Pier, Community Sports
Fields, Maintenance Yard, Grassland Ecology Park, and Multi-Use Open Space. In
granting the Major Phase Approval for Major Phase 3, if

 

11



--------------------------------------------------------------------------------

Developer does not elect in its sole discretion to provide Adequate Security for
such improvements at the time of its first Sub-Phase Approval for Major Phase 3
(notwithstanding that such improvements may not be associated with such
Sub-Phase), then the Agency shall have the right to elect to sever any or all of
such improvements (such elected improvements and such other improvements in
Major Phase 3 as may be Approved by Developer and the Agency Director in their
respective sole discretion, the “Final Public Improvements”) from this DDA. If
the Agency so elects, (i) the Final Public Improvements shall be severed from
this DDA and Developer shall be released from all of Developer’s obligations
under this DDA related to the Final Public Improvements, including the
obligation to submit the information required therefor under the DRDAP, to pay
Agency Costs related to the Final Public Improvements and to construct the Final
Public Improvements, (ii) the Agency shall design and construct the Final Public
Improvements in the same manner and to the same extent that Developer would have
been obligated to construct such Final Public Improvements but for the Agency’s
election, except that the Schedule of Performance shall not apply to the
Agency’s construction thereof and, to the extent required due to a shortage of
funds, the Agency may be permitted to undertake value engineering to reduce the
cost of such Final Public Improvements to reflect available funding and
(iii) from and after the applicable Outside Date for the Commencement of each
Final Public Improvement, the Agency may retain Candlestick Proceeds and/or
Shipyard Proceeds from the Major Phase Increment Allocation Amount available in
Major Phase 3 (as available consistent with section 1.4(c)(ii) of the Financing
Plan) for the sole purpose of performing its obligations under clause
(ii) above. The amount of any such retention shall not exceed the estimated cost
to the Agency of completing the Final Public Improvements (the “Final Public
Improvements Cost”), determined as follows: not less than ninety (90) days
before submitting the Major Phase Application for Major Phase 3, Developer shall
notify the Agency of its detailed estimate of the Final Public Improvement Cost,
together with appropriate backup information. Developer’s cost estimate shall be
reviewed by a cost estimator Approved by the Agency Director and Developer.
Following such review, the Agency and Developer shall meet and confer for a
period of not less than sixty (60) days to reach agreement on the Final Public
Improvement Cost. If the Agency and Developer are not able to reach agreement
during such meet and confer period, the Final Public Improvement Cost shall be
determined by arbitration in accordance with Section 15.2. The Parties
acknowledge and agree that any retention under this Section 26.7 shall be
formulated so as not to increase the costs to Developer of performing its
obligations under this DDA or accelerate its costs for performance under this
DDA.

 

13.

Development Plan for Non-Stadium Alternative. The Development Plan for the
Non-Stadium Alternative attached to the DDA as exhibit A-B-B thereto is hereby
deleted and replaced by Exhibit 6 hereto. The Fire Station Lot identified
thereon is subject to change in accordance with the DDA and any subsequent
agreement among the Parties and the San Francisco Fire Department on an
alternate location within the Shipyard Site for the Fire Station Lot.

 

14.

Conforming Amendments.

 

  (a)

Definitions. All terms defined in this Third Amendment, or in the First
Amendment or Second Amendment, that are not otherwise defined in the DDA and are
used in

 

12



--------------------------------------------------------------------------------

  provisions that have been inserted into or added to the DDA are hereby added
to section 2 of exhibit B of the DDA and/or, with respect to definitions
applicable to the Community Benefits Plan, the Below-Market Rate Housing Plan
and/or the Financing Plan, the applicable definition section of such Exhibits.

 

  (b)

Exhibits. The Below-Market Rate Housing Plan, the Community Benefits Plan and
the Financing Plan are hereby amended as described on Exhibits 1, 2 and 3
hereto, respectively. Exhibits 4 and 5 hereto are hereby added to the DDA as
exhibits GG and HH, respectively, thereto.

 

  (c)

Project EIR. The definition of Project EIR in the DDA is hereby deleted in its
entirety and replaced with the following:

“Project EIR” means the Environmental Impact Report for Candlestick Point –
Hunters Point Shipyard Phase II certified by the Planning Commission and Agency
Commission on or about the Reference Date, and any subsequent addenda or
environmental review approved for the Project.

 

15.

Conforming Amendments to DDA Exhibits. The Infrastructure Plan, Transportation
Plan, Parks and Open Space Plan, DRDAP, Phasing Plan, Schedule of Performance,
Sustainability Plan and Project MMRP attached to the DDA as exhibits I, N, J, E,
C, D, K-1 and L thereto are hereby deleted and replaced by Exhibits 7, 8, 9, 10,
11, 12, 13 and 14, respectively, hereto.

 

16.

Miscellaneous.

 

  (a)

Incorporation. This Third Amendment constitutes a part of the DDA and any
reference to the DDA shall be deemed to include a reference to the DDA as
amended by this Third Amendment.

 

  (b)

Ratification. To the extent of any inconsistency between this Third Amendment
and the DDA, the provisions contained in this Third Amendment shall control. As
amended by this Third Amendment, all terms, covenants, conditions, and
provisions of the DDA shall remain in full force and effect.

 

  (c)

Successors and Assigns. This Third Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of the Agency and
Developer, subject to the limitations set forth in the DDA.

 

  (d)

Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same document, binding on all parties hereto
notwithstanding that each of the parties hereto may have signed different
counterparts. Delivery of this Third Amendment may be effectuated by hand
delivery, mail, overnight courier or electronic communication (including by PDF
sent by electronic mail, facsimile or similar means of electronic
communication). Any electronic signatures shall have the same legal effect as
manual signatures.

 

13



--------------------------------------------------------------------------------

  (e)

Governing Law; Venue. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of California. The parties hereto shall
not be required to take any actions implementing this Third Amendment to the
extent inconsistent with the Redevelopment Plans; in the event of any such
inconsistency(ies), the Parties shall meet and confer upon the request of either
Party for a period of not longer than fifteen business days (or such other
period to which the Parties shall mutually agree) concerning resolution of such
inconsistency(ies). The parties hereto agree that all actions or proceedings
arising directly or indirectly under this Third Amendment shall be litigated in
courts located within the City and County of San Francisco, State of California.

 

  (f)

Integration. This Third Amendment contains the entire agreement between the
parties hereto with respect to the subject matter of this Third Amendment. Any
prior correspondence, memoranda, agreements, warranties or representations
relating to such subject matter are superseded in total by this Third Amendment.
No prior drafts of this Third Amendment or changes from those drafts to the
executed version of this Third Amendment shall be introduced as evidence in any
litigation or other dispute resolution proceeding by either party hereto or any
other person, and no court or other body shall consider those drafts in
interpreting this Third Amendment.

 

  (g)

Further Assurances. The Agency Director and Developer shall execute and deliver
all documents, amendments, agreements, and instruments reasonably necessary or
reasonably required in furtherance of this Third Amendment, including as
required in connection with other documents and agreements attached to the DDA
or incorporated therein by reference, and other documents reasonably related to
the foregoing.

 

  (h)

Authority and Enforceability. Developer and the Agency each represents and
warrants to the other that the execution and delivery of this Third Amendment,
and the performance of its obligations hereunder, have been duly authorized by
all necessary action, and will not conflict with, result in any violation of, or
constitute a default under, any provision of any agreement or other instrument
binding upon or applicable to it, or any present law or governmental regulation
or court decree.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agency and Developer have each caused this Third
Amendment to be duly executed on its behalf as of the Third Amendment Effective
Date.

AGENCY:

 

Authorized by Agency Resolution No. 16-2018

adopted April 17, 2018, 2018

 

Oversight Board Resolution No. 4-2018

Adopted May 24, 2018

   

SUCCESSOR AGENCY TO THE

REDEVELOPMENT AGENCY OF THE

CITY AND COUNTY OF SAN FRANCISCO,

a public body organized and existing under the laws of the State of California

APPROVED AS TO FORM:     By:  

/s/ Nadia Sesay

    Name:   Nadia Sesay Jim Morales, General Counsel     Title:   Executive
Director By:  

/s/ Aaron J. Foxworthy

                   Aaron J. Foxworthy         Deputy General Counsel      

 

DEVELOPER:      

CP DEVELOPMENT CO., LLC,

a Delaware limited liability company

      By:  

/s/ Kofi Bonner

                   Name:   Kofi Bonner       Title:   Vice President       By:  

/s/ Michael Alvarado

      Name:   Michael Alvarado       Title:   Vice President & Secretary      